Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-2 and 4-16 are pending in the current application. 
Claims 15-16 are withdrawn.

Response to Amendment
Applicant’s amendment of 10/26/20 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Berglund (“Undercut Isolation – A Technique for Closely Spaced and Self-Aligned Metallization Patterns for MOS Integrated Circuits”, as cited in IDS) in view of Chen (US 20090127097).
As to claim 1, Berglund discloses a method of manufacturing an electrode structure comprising:
Providing an initial structure comprising at least two elevated regions extending above the substrate with a lateral distance separating the structures (figure 2: illustrating initial start ‘raised’ structure ‘b’, figure 5c: showing array of raised structures);
Depositing material onto the elevated regions such that adjacent top portions of the deposited material are separated by a second lateral distance that is smaller than the first lateral distance (figure 2: showing deposition of materials [c, d, e] onto raised structure and resulting shape extending outward so that materials ‘d’, ‘e’ and ‘f’ are closer to each other [second lateral distance] than adjacent raised structures [first lateral distance]);
Applying electrodes onto the top portions of the material (figure 2: Pd layer ‘f’);
Wherein the material deposited has a cone shape having a first lateral width adjacent the elevated region, and a second lateral width remote from the elevated region, the first width smaller than the second width ().
Berglund, while disclosing vacuum deposition of the material, is silent as to specifically using PVD.
Chen discloses a method of forming a semiconductor device including conductive integrated circuit components (abstract) in which raised portions of a substrate are PVD deposited upon to form a structure with a lateral separation width less than the raised structures’ separation width (figure 5; paragraphs 18 and 20: deposition of layers by PVD/sputtering).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sputtering method to form the layers of Berglund, as taught by Chen, because sputtering is a vacuum deposition technique effective in forming layers in integrated circuits (Chen at abstract; paragraphs 18 and 20).
As to claim 2, Chen discloses sputter deposition (paragraph 20, claim 4).
As to claim 4, Berglund discloses maintaining the structure (abstract: maintaining ‘undercut’ pattern and its masking effect).
As to claim 5, Berglund discloses deposition of a dielectric (figure 2: first and second [‘c’ and ‘d’] aluminum oxide layers).
As to claim 6, Berglund discloses a Pd layer on top of the dielectric, but is silent as to evaporation of the material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use vapor deposition, as disclosed by Chen, in the method of Berglund, because this allows for effective deposition of a conductive layer in a semiconductor film formation technique.

As to claims 7-10 and 14, Berglund illustrates features with approximately square (1:1) cross sectional shape (figure 6) and Chen discloses a structure with a 90 nm gap (paragraph 16). Although Berglund and Chen don’t disclose the specific dimensions and ratios of the instant claims, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use micron range dimensions such as those within the disclosure of Chen.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use the dimensions and ratios of the instant claims as changes of size and shape and optimization of result effective variables, such as sizes of components and distances between components within a functional structure such as that taught by Berglund and Chen (See MPEP 2144.04).
As to claim 11, Chen discloses deposition of a dielectric layer of between 100 and 1000 nm (paragraph 17).
As to claim 12, Berglund discloses a material between the raised region and ‘material’ layer (figure 2: first and second ‘material’ layers ‘c’ and ‘d’, and subsequent layer ‘e’, etc.).
.

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejection, discussed above, and require d the instant amendments to the claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on M-R 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794